DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11, 15-17 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “the first partition wall and the second partition wall are disposed to face each other with the filling layer therebetween” at the last two lines of claim 1 and as shown in fig. 4 where 210 and 220 has filling layer 540 disposed therebetween.
Claim 1 further specifies that “the partition wall comprises: a first partition wall disposed on the first substrate; and a second partition wall disposed on the second substrate” at lines 12-14.  Therefore, the partition wall has separate lower and upper walls disposed on two different substrates.
The limitation which implies the introduction of new matter is the limitation “the partition wall has a reverse tapered structure in which a width of the upper portion provided on a side of the filling layer is wider than a width of the lower portion provided on a side of the first substrate” as recited at lines 9-11.  The partition wall which is comprised of elements 210 and 220 as shown in fig. 4 does not have a reverse tapered structure and therefore lacks support in the specification as filed. Each of the first partition wall and the second partition wall independently has a reverse tapered structure but this is not currently claimed.  Instead, the combined elements 210 and 220 are claimed as forming a structure which has a reverse tapered structure, which is not supported in the specification as filed.  Further, paragraph 149 specifies that the first partition wall 210 has a reverse tapered structure and it is believed that this part of the specification more accurately describes the shapes of 210 and similarly the shape of 220.
Claim 10 recites “a width of the upper portion of the first partition wall is wider than a width of the lower portion of the second partition wall.”  Although the comparison outlined in claim 10, it has not been explicitly stated that the upper portion of 210 is wider than the lower portion of 220.  Although this might be implied, this issue is being raise in the instance that the comparison was intended to be between the upper and lower portion of 210.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the partition wall having an upper portion and a lower portion” at line 6.  The claim then recites “the first partition wall has the upper portion and the lower portion” at line 15.  The claim then recites “the second partition wall has an upper portion” at line 16 and “a lower portion” at line 17.  It is unclear whether the bolded limitation are the same or different as “an upper portion and a lower portion” as recited at line 6.
Claim 9 recites “the second partition wall protrudes from the second substrate to the first partition wall.”  It is unclear how the second partition wall can protrude to the first partition wall if claim 1 requires the filling layer to be provided between the two partition walls.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629.  The examiner can normally be reached on M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 28223